Court of Appeals
of the State of Georgia

                                              February 15, 2018
                                     ATLANTA,____________________

The Court of Appeals hereby passes the following order:

A18A1079. LULE v. THE STATE.

      Upon consideration of Appellant’s Request for Change of Venue, which we
construe as a motion to transfer to the Supreme Court, the motion is hereby
GRANTED.

                                     Court of Appeals of the State of Georgia
                                                                      02/15/2018
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.